Exhibit 10.28 24th October, 2006 Richard Jones Dear Richard, I am pleased to present to you the following proposal for SVP Clinical & Regulatory Affairs position description attached as schedule A) with Aspreva Pharmaceuticals Corporation, (“the Company”).Please review the changes and if acceptable, execute and return the letter to my attention. Position: SVP Clinical & Regulatory Affairs These duties and functions will be conducted in accordance with and adhering to all corporate policies and procedures.The Company may change your position, duties, and work location from time to time in its discretion, acting reasonably. Department: Clinical and Regulatory (you will retain responsibility for Experimental Medicine) Location: Victoria, BC Canada Supervisor: Chief Executive Officer or subsequent designate Start Date: July 11th, 2006 Salary: $310,000 CND per annum Bonus: Opportunity increased to 35% Benefits: No change Vacation: No change If you have any questions or concerns please feel free to contact me. Sincerely, ASPREVA PHARMACEUTICALS CORPORATION /s/ Richard Glickman R Glickman Enclosure /s/ Richard Jones 24 Oct 2006 R Jones Date CEO Senior Vice President, Clinical & Regulatory Affairs Aspreva Position: HR #286 Name: Richard Jones Reports to: Richard Glickman Department: Clinical/Regulatory Location: Victoria Purpose of Position The SVP of Clinical and Regulatory Affairs will be responsible for all company clinical and regulatory activities globally; specifically for the design and execution of global clinical development programs to achieve successful expedited drug development and approval. Responsibilities include: • effective leadership and direction for global clinical drug development programs that support regulatory approval and subsequent commercialization, including strategy, design, operating plans and execution, working closely with VP Regulatory Affairs, the Medical Advisory Board and the Clinical Development Committee • establishing and maintaining relationships with prominent clinical investigators, clinical research consortiums and patient advocacy groups for indications relevant to Aspreva’s clinical development programs • Oversee global regulatory strategies in conjunction with VP, Regulatory Affairs to ensure alignment • maintaining excellent relationships with pharmaceutical partners in clinical development programs, to meet near term expectations and with a view to future business development opportunities • participating in the development of additional business opportunities with other senior management with respect to clinical development strategic and operational input and capabilities • developing and implementing operationally effective clinical development plans with cost-containment considerations; effective budget planning and accountability • formulating, implementing and managing resource strategies with internal and external groups for clinical drug development projects; optimal internal and external resource utilization to design and execute clinical programs • developing, prioritizing and meeting measurable short and long term objectives for clinical research programs; delivering programs to predetermined budgets and timelines • ensuring trials are designed and conducted according to cGCP and all applicable regulations • maintaining awareness of advancements or changes in business, technology, regulatory, and processes influencing the conduct of clinical trials Requirements: • MD with 10+ years in clinical phases of global drug development with several companies in senior management roles • broad knowledge of the drug development process, clinical development planning, clinical research methodologies and execution, regulatory requirements; some knowledge of biostatistics and epidemiology • knowledge of general pharmaceutical science in its application to clinical development programs • proven track record in delivering global clinical research programs to budget and timeline specifications • successful experience in coordinating internal and external resources for clinical development, and in working with pharmaceutical partners • direct hands-on experience in managing high-quality successful clinical trials and clinical trial project teams • credibility, influence and respect within the pharmaceutical industry • experience with orphan drugs and rare diseases preferred • demonstrated qualities of executive leadership: ability to interact productively and effectively influence other senior management and external colleagues; ability to set and communicate goals, and to drive efforts, overcome obstacles and achieve results within budget and timeline specifications; exceptional leadership, organizational, interpersonal and communication abilities; team-building and team-oriented approach; willing to contribute at all levels; highly developed negotiation skills; high ethical standards and integrity; independent thinking; excellent judgment in making information and logic-baseddecisions Position Description Sign-off I have read and I understand the contents of this job description. Richard Jones: /s/ Richard Jones Date: Oct. 24, 2006 This description is an accurate statement of the position’s assigned duties, responsibilities and reporting relationships as at Manager: Signature: /s/Richard Glickman Title: Human Resources: Signature: /s/ Martin Thornton Date: 23 Oct, 2006 November 1, 2005 Richard Jones Dear Richard: It is with great pleasure that I present you with this employment agreement for the position of Senior Vice President, Search, Discovery and Evaluation.The fundamental terms are outlined below.A more detailed employment agreement is attached.If these details and terms are acceptable and you wish to proceed, please sign and return the attached employment agreement which includes the Confidentiality Disclosure Agreement and Position Description, to my attention.This offer of employment is subject to a successful reference check and a work permit.Offer will expire on November 7, 2005. Position: Senior Vice President, Search, Discovery and Evaluation Department: Business Development Supervisor: President or designate Start Date: March 1, 2006 Salary Base: $290,000 CND per annum Bonus: Up to 30% of annual salary based on achieving certain objectivesdetermined by management in its sole discretion, weighted 60% personal and 40% corporate. Sign-on Bonus: $15,000 sign on bonus. To be paid on first pay date, one month post arrival at Aspreva in Canada. Stock Options: 100,000 stock options to be priced on date of issue - The options will begin to vest after an initial period of 12 months has past. The issue date will be set at the next quarterly board meeting following start date.The vesting will occur over three years in equal monthly installments (1/36th), at the end of each month. Therefore the total option grant will complete vesting by the 4th anniversary of the grant. All option matters are subject to the Stock Option Plan and Stock Option Agreement that you will be required to sign. Benefits: You will be entitled to participate in the standard Aspreva medical/dental programs subject to meeting any requirements of the provider. Tax Support: We are pleased to offer you up to $3,000 CDN in the first year and $2,000 in the second and $1,000 in the third year to support the advice for and preparation of American and Canadian personal income tax returns.Expenses are reimbursed through receipts. Relocation costs: There is a $35,000 (CDN) capped relocation allowance.Please provide the company with three competitive bids. Expenses are reimbursed through receipts. Vacation: 20 days with additional days as outlined within Canadian Policies and Procedures All employees will be required to sign confidentiality and IP assignment agreements and employment will comply with the BC Employees Standards Act. In order to comply with CCRA, HRDC and BC Employment Standards, Aspreva Pharmaceuticals will be collecting, using and disclosing certain personal information required by these various government agencies as well as our benefits providers. If you have any questions or concerns please feel free to contact me:250-744-2488. Sincerely, ASPREVA PHARMACEUTICALS CORPORATION Noel Hall President /s/ Richard Jones Richard JonesDate - 2 - EXECUTIVE EMPLOYMENT AGREEMENT ASPREVA PHARMACEUTICALS CORPORATION PRIVATE AND CONFIDENTIAL November 1, 2005 Dear Richard: Re: Terms of Employment with ASPREVA PHARMACEUTICALS CORPORATION (the “Corporation”) This Agreement confirms the terms and conditions of your employment by the Corporation and will constitute your employment agreement.Those terms and conditions are set out below: Position and Duties.You will be employed by and will serve the Corporation as its Senior Vice President, Search, Discovery and Evaluation and a member of the corporation’s executive management team, having the duties and functions customarily performed by, and have all responsibilities customary to, a Senior Vice President, Search, Discovery and Evaluation of a corporation engaged in a business similar to that of the Corporation, including those duties and functions particularly described in Schedule A attached to this Agreement.You will report directly to the President of the Corporation.Your duties and functions pertain to the Corporation and any of its subsidiaries from time to time and may be varied or added to from time to time by the President, at his discretion, exercised reasonably. 1. Term.The terms and conditions of this Agreement shall have effect as of and from 1st March, 2006 (the “Effective Date”) and your employment as Senior Vice President, Search, Discovery and Evaluation of the Corporation shall continue for a period of 4 years, renewable thereafter by mutual written agreement of the parties for successive one year terms, or until earlier terminated as provided in this Agreement. 2. Base Salary.The Corporation shall pay you a base salary at the rate of $290,000 CDN per year (the “Base Salary”), payable semi-monthly, subject to the withholding of all applicable statutory deductions from such Base Salary and including any taxable benefits received under this Agreement or in respect of your employment. 3. Signing Bonus.One month after joining the Corporation, upon both parties executing this Agreement, the Corporation shall pay to you a one-time signing bonus (the “Signing Bonus”) of $15,000 CDN, subject to the withholding of all applicable statutory deductions in respect of such Signing Bonus.You shall be required to promptly repay the Signing Bonus to the Corporation if you terminate your employment pursuant to Section 15 (Termination by Executive) within 2 years following the Effective Date.In addition, the Corporation shall have the right to set off the Signing Bonus against any amounts owed by the Corporation to you on the effective date of termination of your employment. 4. Annual Review.The compensation committee (the “Compensation Committee”) established by the Board of Directors (the “Board”) of the Corporation for the purposes of this Agreement shall review your Base Salary annually.This review shall not result in a decrease of your Base Salary nor shall it necessarily result in an increase in your Base Salary and any increase shall be in the discretion of the Board. - 3 - 5. Performance Bonus.The Corporation shall review the performance of your duties and functions under this Agreement annually and shall pay you a bonus of up to 30%of your Base Salary if the Board, in its sole discretion, determines that certain short-term and long-term business performance objectives of the Corporation and objectives related to your personal performance (together, the “Objectives”), respectively weighted 40% and 60%, have been achieved.The Objectives will be established from time to time by the Board or the Compensation Committee after consultation with you. Payment of the performance bonus set out in this Section 5 shall be made to you within a reasonable time following the end of each fiscal year and shall be subject to the withholding of all applicable statutory deductions by the Corporation. 6. Benefits.The Corporation will arrange for you to be provided with health, medical, dental, accident and life insurance and such other benefits as are reasonable and appropriate for an executive level benefits plan, as determined by the Board from time to time, based on the recommendations of the Compensation Committee after consultation with you.These benefits will be consistent with other Senior Vice Presidents and will be comparable to those set out below in Exhibit B. You may be required to provide information and undergo reasonable assessments of the applicable insurer in order to determine your eligibility for benefits coverage.You acknowledge and agree that coverage under any benefit plan in effect from time to time is subject to availability and other requirements of the applicable insurer and the Corporation makes no promise about your eligibility for or entitlement to benefits and will have no liability or responsibility in the event you are denied coverage.You further acknowledge and agree that the components of the benefits package may be amended, modified or terminated from time to time by the Corporation in its sole discretion, and this may include terminating or changing carriers. 7. Vacation.During your employment with the Corporation under this Agreement, you will be entitled to an annual paid vacation as determined by the Corporation from time to time, not less than 20 daysper annum, plus up to three days company designated days and within policy guidelines up to 3 days paid parental leave.The Corporation reserves the right, acting reasonably, to request that vacations be scheduled so as not to conflict with critical business operations. 8. Relocation and Reimbursement.You acknowledge and agree that the Corporation’s head office is located in the metropolitan area of Victoria, British Columbia and that the principal place of your employment is at such head office.You shall relocate your principal residence from Bassersdorf, Zurich, to a new location in the metropolitan area of Victoria, British Columbia upon commencing employment with the Corporation under this Agreement.In consideration of your agreement to relocate your principal residence, the Corporation shall reimburse you for the cost of one house-hunting trip to Victoria for you and your spouse and shall provide to you the following amounts (the “RelocationAllowance”) associated with your move: (a) reasonable moving expenses to a maximum of $35,000 CDN incurred by you to relocate you and your spouse and family, plus personal possessions from Bassersdorf, Zurich to your new residence in the metropolitan area of Victoria, British Columbia, subject to receipt by the Corporation of the applicable invoice or invoices for such expenses; to be used over a period of no more than 2 years; (b) professional fees for the first three years related to tax advice provided by accountants of your choice to a maximum of $3,000 CDN in year 1, $2,000 CDN in year 2 and $1,000 CDN in year 3 and; - 4 - Should you resign your employment with the Corporation pursuant to Section 17 or be terminated for Cause pursuant to Section 19 in the first three (3) years of your employment with the Corporation, you agree to repay the Relocation Allowance to the Corporation in accordance with the following schedule: Years of Employment Repayment of RelocationAllowance 0-1 year Full repayment of Relocation Allowance 1-2 years Repayment of 2/3 of Relocation Allowance 2-3 years Repayment of 1/3 of Relocation Allowance after 3 years Nil 9. Reimbursement for Expenses.During your employment under this Agreement, the Corporation shall reimburse you for reasonable travelling and other expenses actually and properly incurred by you in connection with the performance of your duties and functions, such reimbursement to be made in accordance with, and subject to, the policies of the Corporation from time to time.For all such expenses you will be required to keep proper accounts and to furnish statements, vouchers, invoices and/or other supporting documents to the Corporation. 10. Stock Options.You will receive 100,000 stock options at an exercise price and on such other terms set forth in the Aspreva 2002 Incentive Stock Option Plan, subject to approval of the Board and applicable securities regulatory authorities and to execution and delivery by you of a stock option agreement in a form acceptable to the Corporation.The stock options shall, vest and be exercisable in the following way: (a) No options will vest for the first year (12 months) following the grant; (b) options will begin to vest at the rate of 1/36th of the grant, each month at the end of each month (for a period of 36 months). (c) All options from this grant will be vested at the end of the 36 months, following the initial 12 month waiting period. The options granted in this Section 10 will cease to vest: (d) on the date you provide the Corporation with written notice of your decision to resign your employment pursuant to Section 15 (Termination by Executive); (e) on the date the Corporation provides you with written notice of its decision to terminate your employment pursuant to Section 16 (Termination without Cause); (f) on the date the Corporation terminates your employment pursuant to Section 17 (Termination for Cause); or (g) otherwise on the date this Agreement is terminated or deemed terminated. For greater certainty, neither the period of notice nor any payment in lieu thereof will be considered as extending the period of your employment with respect to the vesting or exercise of the options granted in this Section 10. - 5 - In accordance with Section 6.5 of the Aspreva 2002 Incentive Stock Option Plan, should your employment with the Corporation end pursuant to Section 16 or 17 of this agreement, you will have three (3) months from the date your employment ended to exercise your vested stock options, failing which these options shall expire.Should your employment with the Corporation end pursuant to Section 18 of this agreement, your options shall expire on the date your employment was terminated. 11. Compliance with Insider Trading Guidelines and Restrictions.As a result of your position as Senior Vice President, Search, Discovery and Evaluation, you are subject to insider trading regulations and restrictions and are required to file insider reports disclosing the grant of any options as well as the purchase and sale of any shares in the capital of the Corporation.The Corporation may from time to time publish trading guidelines and restrictions for its employees, officers and directors as are considered by the Board, in its discretion, prudent and necessary for a publicly listed company.It is a term of your employment as a senior officer of the Corporation that you comply with such guidelines and restrictions. 12. Directors’ & Officers’ Liability Insurance.The Corporation shall use commercially reasonable efforts to provide you with directors’ and officers’ liability insurance under the policies for such insurance arranged by the Corporation from time to time upon such terms and in such amounts as the Board may reasonably determine in its discretion. 13. No Other Compensation or Benefits.You expressly acknowledge and agree that unless otherwise expressly agreed in writing by the Corporation subsequent to execution of this Agreement by the parties hereto, you shall not be entitled by reason of your employment by the Corporation or by reason of any termination of such employment, to any remuneration, compensation or benefits other than as expressly set forth in this Agreement. 14. Service to Employer.During your employment under this Agreement you will: (a) well and faithfully serve the Corporation, at all times act in, and promote, the best interests of the Corporation, and devote substantially the whole of your working time, attention and energies to the business and affairs of the Corporation; (b) comply with all reasonable rules, regulations, policies and procedures of the Corporation; and (c) not, without the prior approval of the Board, to carry on or engage in any other business or occupation or become a director, officer, employee or agent of or hold any position or office with any other corporation, firm or person, except as a volunteer for a non-profit organization, for personal investments or a personal holding company, which may include members of your family as shareholders. 15. Termination By Executive (a) Subject to Section 19 (Termination Following Change in Control), you may resign as Senior Vice President, Search, Discovery and Evaluation at any time, but only by giving the Corporation at least 3 months’ prior written notice of the effective date of your resignation.On the giving of any such notice, the Corporation shall have the right to elect, in lieu of the notice period, to pay you a lump sum equal to 3 months’ Base Salary, as referred to in Section 2 (Base Salary) and as adjusted from time to time in accordance with Section 4 (Annual Review), plus other sums owed for arrears of salary, vacation pay and, if granted pursuant to Section 5 (Performance Bonus), bonus. - 6 - (b) If the Corporation elects to pay you such lump sum in lieu of the 3 months’ notice period, the Corporation shall, subject to the terms and conditions of any benefit plans in effect from time to time, maintain the benefits and payments set out in Section 6 (Benefits) of this Agreement for 3 months after the date of your notice, but in all other respects, your resignation and the termination of your employment will be effective immediately upon your receipt of the lump sum. 16. Termination by the Corporation Without Cause. (a) The Corporation may terminate your employment as Senior Vice President, Search, Discovery and Evaluation at any time without Cause (as defined below) by giving you written notice of such termination and in all respects, except as set out below, the termination of your employment will be effective immediately upon your receipt of such notice.If you are a director of the Corporation you will be deemed to have resigned as a director, effective upon your receipt of the notice of termination without any further action on your part. (b) If your employment is terminated by the Corporation pursuant to this Section 16, the Corporation shall pay to you as a lump sum the number of months of Base Salary, as referred to in Section 2 (Base Salary) and as adjusted from time to time in accordance with Section 4 (Annual Review) set out in the table below depending upon the year of employment in which you are terminated, plus such other sums owed for arrears of salary, vacation pay and, if granted pursuant to Section 5 (Performance Bonus), bonus: Years of Employment Lump Sum Payment of Base Salary (as adjusted) 1 - 2 6 months after 2 12 months (c) To the extent permitted by law and subject to the terms and conditions of any benefit plans in effect from time to time, the Corporation shall maintain the benefits and payments set out in Section 6 (Benefits) of this Agreement (the “Maintenance Payments”) during a period of 6 months following termination. (d) The payments of Base Salary and benefits set out in this Section 16 shall be in lieu of any applicable notice period. (e) To the extent permitted by law, these terms will remain in effect, until or unless any more favourable terms have or will be offered to you or other senior officers of the company, at which pointthose more favourable terms will be deemed to form part of this agreement. 17. Termination by the Corporation for Cause.Notwithstanding Section 15 (Termination by Executive), Section 16 (Termination by the Corporation Without Cause), or Section 19 (Termination Following Change of Control), the Corporation may terminate your employment as Senior Vice President, Search, Discovery and Evaluation for Cause upon written notice of such termination at any time without any notice or severance. In this Agreement, “Cause” shall include, but not be limited to, the following: (a) the commission of theft, embezzlement, fraud, obtaining funds or property under false pretences or similar acts of misconduct with respect to the property of the Corporation or its employees or the Corporation’s customers or suppliers; - 7 - (b) your entering of a guilty plea or conviction for any crime involving fraud, misrepresentation or breach of trust, or for any serious criminal offence that impacts adversely on the Corporation; or (c) any other matter constituting just cause at common law. any of which shall entitle the Corporation to terminate your employment under this Section 17.If you are a director of the Corporation you will be deemed to have resigned as a director, effective upon your receipt of the notice of termination without any further action on your part. 18. Termination Following Change in Control.Concurrently with execution and delivery of this Agreement, you and the Corporation shall enter into a “Change of Control Agreement” in the form attached hereto as Schedule B setting out the compensation provisions to be applicable in the event of the termination of your employment as Senior Vice President, Search, Discovery and Evaluation of the Corporation in certain circumstances following a “Change in Control” of the Corporation (as defined in the Change of Control Agreement), and will remain the same as the treatment of all other senior officers. 19. No Additional Compensation upon Termination.It is agreed that neither you nor the Corporation shall, as a result of the termination of your employment, be entitled to any notice, fee, salary, bonus, severance or other payments, benefits or damages arising by virtue of, or in any way relating to, your employment or any other relationship with the Corporation (including termination of such employment or relationship) in excess of what is specified or provided for in Section 15 (Termination by Executive), Section 16 (Termination by the Corporation Without Cause), Section 17 (Termination by the Corporation for Cause), or Section 19 (Termination Following Chance in Control), whichever is applicable.Payment of any amount whatsoever pursuant to Section 15 (Termination by Executive), Section 16 (Termination by the Corporation Without Cause), Section 17 (Termination by the Corporation for Cause), or Section 19 (Termination Following Change in Control) shall be subject to the withholding of all applicable statutory deductions by the Corporation. 20. Confidentiality and Assignment of Inventions.Concurrently with execution and delivery of this Agreement and in consideration of your employment by the Corporation, you and the Corporation will enter into a “Confidentiality Agreement and Assignment of Inventions” in the form attached hereto as Schedule C. 21. Disclosure of Conflicts of Interest.During your employment with the Corporation, you will promptly, fully and frankly disclose to the Corporation in writing: (a) the nature and extent of any interest you or your Associates (as hereinafter defined) have or may have, directly or indirectly, in any contract or transaction or proposed contract or transaction of or with the Corporation or any subsidiary or affiliate of the Corporation; (b) every office you may hold or acquire, and every property you or your Associates may possess or acquire, whereby directly or indirectly a duty or interest might be created in conflict with the interests of the Corporation or your duties and obligations under this Agreement; and (c) the nature and extent of any conflict referred to in subsection (b) above. In this Agreement the expression “Associate” shall include all those persons and entities that are included within the definition or meaning of “associate” as set forth in Section 1(1) of the Company Act (British Columbia), as amended, or any successor legislation of similar force and effect, and shall also include your spouse, children, parents, brothers and sisters. - 8 - 22. Avoidance of Conflicts of Interest.You acknowledge that it is the policy of the Corporation that all interests and conflicts of the sort described in Section 21 (Disclosure of Conflicts of Interest) be avoided, and you agree to comply with all policies and directives of the Board from time to time regulating, restricting or prohibiting circumstances giving rise to interests or conflicts of the sort described in Section 21 (Disclosure of Conflicts of Interest).During your employment with the Corporation, without Board approval, in its sole discretion, you shall not enter into any agreement, arrangement or understanding with any other person or entity that would in any way conflict or interfere with this Agreement or your duties or obligations under this Agreement or that would otherwise prevent you from performing your obligations hereunder, and you represent and warrant that you or your Associates have not entered into any such agreement, arrangement or understanding, provided however you will be permitted to accept teaching or academic activities appointments as long as such activities related to such appointments do not conflict or hinder the performance of your duties. 23. Provisions Reasonable.It is acknowledged and agreed that: (a) both before and since the Effective Date the Corporation has operated and competed and will operate and compete in a global market, with respect to the business of the Corporation set out in Schedule D attached hereto (the “Business”); (b) competitors of the Corporation and the Business are located in countries around the world; (c) in order to protect the Corporation adequately, any enjoinder of competition would have to apply world wide; (d) during the course of your employment by the Corporation, both before and after the Effective Date, on behalf of the Corporation, you have acquired and will acquire knowledge of, and you have come into contact with, initiated and established relationships with and will come into contact with, initiate and establish relationships with, both existing and new clients, customers, suppliers, principals, contacts and prospects of the Corporation, and that in some circumstances you have been or may well become the senior or sole representative of the Corporation dealing with such persons; and (e) in light of the foregoing, the provisions of Section 24 (Restrictive Covenant)below are reasonable and necessary for the proper protection of the business, property and goodwill of the Corporation and the Business. 24. Restrictive Covenant.Subject to the exceptions set out in Schedule E attached hereto, you agree that you will not, either alone or in partnership or in conjunction with any person, firm, company, corporation, syndicate, association or any other entity or group, whether as principal, agent, employee, director, officer, shareholder, consultant or in any capacity or manner whatsoever, whether directly or indirectly, for the Term of Employment and continuing for a period of 6 months from the lawful termination of your employment, regardless of the reason for such termination: (a) carry on or be engaged in, concerned with or interested in, or advise, invest in or give financial assistance to, any business, enterprise or undertaking that: (i) is involved in the Business or in the sale, distribution, development or supply of any product or service that is competitive with the Business or any product or service of the Business; or (ii) competes with the Corporation with respect to any aspect of the Business; - 9 - provided, however, that the foregoing will not prohibit you from acquiring, solely as an investment and through market purchases, securities of any such enterprise or undertaking which are publicly traded, so long as you are not part of any control group of such entity and such securities, which if converted, do not constitute more than 5% of the outstanding voting power of that entity; (b) solicit, agree to be employed by, or agree to provide services to any person, firm, corporation or other entity that was a client, customer, supplier, principal, shareholder, investor, collaborator, strategic partner, licensee, contact or prospect of the Corporation during the time of your employment with the Corporation, whether before or after the Effective Date, for any business purpose that is competitive with the Business or any product or service of the Business; or (c) divert, entice or take away from the Corporation or attempt to do so or solicit for the purpose of doing so, any business of the Corporation, or any person, firm, corporation or other entity that was an employee, client, customer, supplier, principal, shareholder, investor, collaborator, strategic partner, licensee, contact or prospect of the Corporation during the time of your employment with the Corporation, whether before or after the Effective Date. 25. Remedies.You acknowledge and agree that any breach or threatened breach of any of the provisions of Section 11 (Compliance with Insider Trading Guidelines and Restrictions), Section 14 (Service to Employer), Section 20 (Confidentiality and Assignment of Inventions), Section 21 (Disclosure of Conflicts of Interest), Section22 (Avoidance of Conflicts of Interest) or Section 24 (Restrictive Covenant) could cause irreparable damage to the Corporation or its partners, subsidiaries or affiliates, that such harm could not be adequately compensated by the Corporation’s recovery of monetary damages, and that in the event of a breach or threatened breach thereof, the Corporation shall have the right to seek an injunction, specific performance or other equitable relief as well as any equitable accounting of all your profits or benefits arising out of any such breach. It is further acknowledged and agreed that the remedies of the Corporation specified in this Section 25 are in addition to and not in substitution for any rights or remedies of the Corporation at law or in equity and that all such rights and remedies are cumulative and not alternative and that the Corporation may have recourse to any one or more of its available rights or remedies as it shall see fit. 26. Binding Effect.This Agreement shall be binding upon and inure to the benefit of the Corporation and its successors and assigns. Your rights and obligations contained in this Agreement are personal and such rights, benefits and obligations shall not be voluntarily or involuntarily assigned, alienated or transferred, whether by operation of law or otherwise, without the prior written consent of the Corporation. This Agreement shall otherwise be binding upon and inure to the benefit of your personal or legal representatives, executors, administrators, successors, heirs, distributees, devisees, legatees and permitted assigns. 27. Agreement Confidential.Both parties shall keep the terms and conditions of this Agreement confidential except as may be required to enforce any provision of this Agreement or as may otherwise be required by any law, regulation or other regulatory requirement. 28. Governing Law.This Agreement shall be governed by and interpreted in accordance with the laws of the Province of British Columbia and applicable laws of Canada and the parties hereto attorn to the exclusive jurisdiction of the provincial and federal courts of such province. 29. Exercise of Functions.The rights of the Corporation as provided in this Agreement may be exercised on behalf of the Corporation only by the Board. - 10 - 30. Entire Agreement.The terms and conditions of this Agreement are in addition to and not in substitution for the obligations, duties and responsibilities imposed by law on employers and employees of corporations generally, and you and the Corporation agree to comply with such obligations, duties and responsibilities. Except as otherwise provided in this Agreement, this Agreement constitutes the entire agreement between the parties with respect to the subject matter hereof, and may only be varied by further written agreement signed by you and the Corporation. This Agreement supersedes any previous communications, understandings and agreements between you and the Corporation regarding your employment. It is acknowledged and agreed that this Agreement is mutually beneficial and is entered into for fresh and valuable consideration with the intent that it shall constitute a legally binding agreement. 31. Further Assurances.The parties will execute and deliver to each other such further instruments and assurances and do such further acts as may be required to give effect to this Agreement. 32. Surviving Obligations.Your obligations and covenants under Section 20 (Confidentiality and Assignment of Inventions), Section 24 (Restrictive Covenant) and Section 25 (Remedies) shall survive the termination of this Agreement. 33. Independent Legal Advice.You hereby acknowledge that you have obtained or have had an opportunity to obtain independent legal advice in connection with this Agreement, and further acknowledge that you have read, understand, and agree to be bound by all of the terms and conditions contained herein. 34. Notice.All notices and other communications that are required or permitted by this Agreement must be in writing and shall be hand delivered or sent by express delivery service or certified or registered mail, postage prepaid, or by facsimile transmission (with written confirmation copy by registered mail) to the parties at the addresses indicated below. If to Aspreva: Aspreva Pharmaceuticals Corporation Farris, Vaughan, Wills & Murphy 26th Floor, 700 West Georgia Street Vancouver, BC. V7Y 1B3 Attn:R. Hector MacKay-Dunn If to Name: Richard Jones Any such notice shall be deemed to have been received on the earlier of the date actually received or the date five (5) days after the same was posted or sent.Either party may change its address or its facsimile number by giving the other party written notice, delivered in accordance with this Section. 35. Severability.If any provision of this Agreement or any part thereof shall for any reason be held to be invalid or unenforceable in any respect, then such invalid or unenforceable provision or part shall be severable and severed from this Agreement and the other provisions of this Agreement shall remain in effect and be construed as if such invalid or unenforceable provision or part had never been contained herein. 36. Waiver.Any waiver of any breach or default under this Agreement shall only be effective if in writing signed by the party against whom the waiver is sought to be enforced, and no waiver shall be implied by any other act or conduct or by any indulgence, delay or omission.Any waiver shall only apply to the specific matter waived and only in the specific instance in which it is waived. - 11 - 37. Counterparts.This Agreement may be executed in any number of counterparts, each of which so executed shall be deemed to be an original, and such counterparts will together constitute but one Agreement. If you accept and agree to the foregoing, please confirm your acceptance and agreement by signing the enclosed duplicate copy of this letter where indicated below and by returning it to us. You are urged to consider fully all the above terms and conditions and to obtain independent legal advice or any other advice you feel is necessary before you execute this agreement. Yours truly, ASPREVA PHARMACEUTICALS CORPORATION By: Authorized Signatory Accepted and agreed to by Richard Jones as of the 1st day of November 2005. /s/ Richard Jones Richard Jones - 12 - SCHEDULE A DESCRIPTION OF THE DUTIES AND FUNCTIONS OF THE OF SENIOR VICE PRESIDENT, SEARCH, DISCOVERY AND EVALUATION Aspreva Position: #246 Name: Richard Jones Reports to: President Department: Business Development Location: Victoria BC Purpose of Position This role will lead the search, discovery, and evaluation of potential target compounds suitable for Aspreva’s indication partnering approach.They will lead their globally based group and be responsible for driving compounds through to EMT approval for commercial negotiation (“business pitch”); and as necessary the setting up proof of concept studies/programs that will provide necessary data to de-risk potential compounds and facilitate decisions on a project.This person will be a vital contributor to the company’s strategy and will be part of the team which determines the future direction and success of the company. Roles and Responsibilities: • To lead and guide the pre-selection, initial evaluation (including proof of concept and Phase 2 trials) and early discussion of potential licensing opportunities. • To undertake early due diligence work in regard to the target compound. • To champion prospective target compounds and gain appropriate internal approvals to allow colleagues in Business Development to start engaging a prospective partner. • To maintain a close interest in potential alliances/deals, after passing the leads to the BD group which is responsible for full commercial evaluation, negotiation and alliance management. • To establish an extensive global network with an array of discoverers/developers including pharma companies, venture capitalists, biotechs, investment banks, universities, and other research centers in order to stay abreast of developments in the academia and the drug industry and to position Aspreva as the partner of choice in appropriate potential deals. • To maintain links with appropriate Key Opinion Leaders and research centers in order to access latest medical thinking as well as have access to the best places for clinical studies. • To develop and maintain knowledge of the latest scientific and medical thinking in order to pro-actively identify potential deal targets. • To build a team of individuals to support the Vice President of Search, Discovery & Evaluation in his or her endeavours; to mentor and develop the team, and to encourage innovation and commitment. • To work closely with the senior management team to keep them appraised on potential leads being identified. • To manage the departmental budget and meet required goals. Requirements: • Strong scientific and medical background with a thorough grounding in drug development.An MD is essential, preferably an internist. • The necessary strategic skills to identify potential label expansions and the persuasive and logical manner necessary to champion a potential partnership or product. • An intelligent, creative and articulate individual who can relate to people at all levels of an organization and possesses excellent communication skills • Energetic and enthusiastic, with the drive and determination to improve quality at every level and the business acumen to manage complex issues and environments • Innovation • Leadership skills - A progressive track record of managing employees at many levels • Passion for medicine and drug development • Relationship building skills • Strong analytical ability • Commitment and tenacity • Excellent presentation skills • Persuasive style • Imagination and passion Position Description Sign-off I have read and I understand the contents of this job description. Employee: Richard Jones Signature: /s/ Richard Jones Date: This description is an accurate statement of the position’s assigned duties, responsibilities and reporting relationships as at 1st day of November 2005. Manager: Noel Hall Signature: Title: President Human Resources: Signature: /s/ Martin Thornton Date: 19/Oct/2006 -2 - SCHEDULE B ASPREVA PHARMACEUTICALS CORPORATION November 1, 2005 Dear Richard: Re: Change in Control Agreement Aspreva Pharmaceuticals Corporation (the “Corporation”) considers it essential to the best interests of its members to foster the continuous employment of its senior executive officers. In this regard, the Board of Directors of the Corporation (the “Board”) has determined that it is in the best interests of the Corporation and its members that appropriate steps should be taken to reinforce and encourage management’s continued attention, dedication and availability to the Corporation in the event of a Potential Change in Control (as defined in Section 38), without being distracted by the uncertainties which can arise from any possible changes in control of the Corporation. In order to induce you to agree to remain in the employ of the Corporation, such agreement evidenced by the employment agreement entered into as of the date of this Agreement between you and the Corporation (the “Employment Agreement”) and in consideration of your agreement as set forth in Section 39 below, the Corporation agrees that you shall receive and you agree to accept the severance and other benefits set forth in this Agreement should your employment with the Corporation be terminated subsequent to a Change in Control (as defined in Section 1) in full satisfaction of any and all claims that now exist or then may exist for remuneration, fees, salary, bonuses or severance arising out of or in connection with your employment by the Corporation or the termination of your employment: The following numbering is done with the Alt NG (general) numbering macro.The numbered paragraphs use List styles.The shortcut keys are Alt G1, Alt G2 etc. Term of Agreement. This Agreement shall be in effect for a term commencing on the Effective Date of the Employment Agreement (as therein defined) and ending on the date of termination of the Employment Agreement. 38. Definitions. (a) “Affiliate” means a corporation that is an affiliate of the Corporation under the Securities Act (British Columbia), as amended from time to time. (b) “Change in Control” of the Corporation shall be deemed to have occurred: (i) if a merger, amalgamation, arrangement, consolidation, reorganization or transfer takes place in which Equity Securities of the Corporation possessing more than 50% of the total combined voting power of the Corporation’s outstanding Equity Securities are acquired by a person or persons different from the persons holding those Equity Securities immediately prior to such transaction, and the composition of the Board following such transaction is such that the directors of the Corporation prior to the transaction constitute less than 50% of the Board membership following the transaction, except that no Change in Control will be deemed to occur if such merger, amalgamation, arrangement, consolidation, reorganization or transfer is with any subsidiary or subsidiaries of the Corporation; (ii) if any person, or any combination of persons (different from those person(s) holding Equity Securities prior to the date hereof) acting jointly or in concert by virtue of an agreement, arrangement, commitment or understanding shall acquire or hold, directly or indirectly, 50% or more of the voting rights attached to all outstanding Equity Securities; or (iii) if any person, or any combination of persons (different from those person(s) holding Equity Securities prior to the date hereof) acting jointly or in concert by virtue of an agreement, arrangement, commitment or understanding shall acquire or hold, directly or indirectly, the right to appoint a majority of the directors of the Corporation; or (iv) if the Corporation sells, transfers or otherwise disposes of all or substantially all of its assets, except that no Change of Control will be deemed to occur if such sale or disposition is made to a subsidiary or subsidiaries of the Corporation. provided however, that a Change in Control shall not be deemed to have occurred if such Change in Control results solely from the issuance of Equity Securities in connection with a bona fide financing or series of financings by the Corporation. (c) “Base Salary” shall mean the annual base salary, as referred to in Section 2 (Base Salary), and as adjusted from time to time in accordance with Section 4 (Annual Review), of the Employment Agreement. (d) “Bonus” shall mean the bonus referred to in Section 5 (Performance Bonus) of the Employment Agreement. (e) “Cause” shall have the meaning set out in Section 17 (Termination by the Corporation for Cause) of the Employment Agreement. (f) “Date of Termination” shall mean, if your employment is terminated, the date specified in the Notice of Termination. (g) “Equity Security” in respect of a security of the Corporation, shall have the meaning ascribed thereto in Part II of the Securities Act (British Columbia), as it existed on the date of this Agreement, and also means any security carrying the right to convert such security into, exchange such security for, or entitling the holder to subscribe for, any equity security, or into or for any such convertible or exchangeable security or security carrying a subscription right. (h) “Good Reason” shall mean the occurrence of one or more of the following events, without your express written consent, within 12 months of Change in Control: (i) a material change in your status, position, authority or responsibilities that does not represent a promotion from or represents an adverse change from your status, position, authority or responsibilities in effect immediately prior to the Change in Control; (ii) a material reduction by the Corporation, in the aggregate, in your Base Salary, or incentive, retirement, health benefits, bonus or other compensation plans provided to you immediately prior to the Change in Control, unless an equitable arrangement has been made with respect to such benefits in connection with a Change in Control; - 2 - (iii) a failure by the Corporation to continue in effect any other compensation plan in which you participated immediately prior to the Change in Control (except for reasons of non-insurability), including but not limited to, incentive, retirement and health benefits, unless an equitable arrangement has been made with respect to such benefits in connection with a Change in Control; (iv) any request by the Corporation or any affiliate of the Corporation that you participate in an unlawful act; or (v) any purported termination of your employment by the Corporation after a Change in Control which is not effected pursuant to a Notice of Termination satisfying the requirements of clause(i) below and for the purposes of this Agreement, no such purported termination shall be effective. (i) “Notice of Termination” shall mean a notice, in writing, communicated to the other party in accordance with Section 42 below, which shall indicate the specific termination provision in this Agreement relied upon and shall set forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of your employment under the provision so indicated. (j) “Potential Change in Control” of the Corporation shall be deemed to have occurred if: (i) the Corporation enters into an agreement, the consummation of which would result in the occurrence of a Change in Control; (ii) any person (including the Corporation) publicly announces an intention to take or to consider taking actions which if consummated would constitute a Change in Control; or (iii) the Board adopts a resolution to the effect that, for the purposes of this Agreement, a Potential Change in Control of the Corporation has occurred. 39. Potential Change in Control. You agree that, in the event of a Potential Change in Control of the Corporation occurring after the Effective Date, and until 12 months after a Change in Control, subject to your right to terminate your employment by issuing and delivering a Notice of Termination for Good Reason, you will continue to diligently carry out your duties and obligations, on the terms set out in the Employment Agreement. 40. Compensation Upon Termination Following Change in Control. Subject to compliance by you with Section 39, upon your employment terminating pursuant to a Notice of Termination within 12 months after a Change in Control, the Corporation agrees that you shall receive and you agree to accept, the following payments in full satisfaction of any and all claims you may have or then may have against the Corporation, for remuneration, fees, salary, benefits, bonuses or severance, arising out of or in connection with your employment by the Corporation or the termination of your employment: (a) If your employment shall be terminated by the Corporation for Cause or by you other than for Good Reason, the terms of the Employment Agreement shall govern and the Corporation shall have no further obligations to you under this Agreement. (b) If your employment by the Corporation shall be terminated by you for Good Reason or by the Corporation other than for Cause, then you shall be entitled to the payments and benefits provided below: (i) subject to the withholding of all applicable statutory deductions, the Corporation shall pay you a lump sum equal to 12 months’ Base Salary, as referred to in Section 2 (Base Salary) and as adjusted from time to time in accordance with Section 4 (Annual Review) of the Employment Agreement, plus other sums owed for arrears of salary, vacation pay and, if awarded, Bonus; - 3 - (ii) to the extent permitted by law and subject to the terms and conditions of any benefit plans in effect from time to time, the Corporation shall maintain the benefits and payments set out in Section 6 (Benefits) of the Employment Agreement during the 12 month period; (iii) the Corporation shall arrange for you to be provided with such outplacement career counselling services as are reasonable and appropriate, to assist you in seeking new executive level employment; and (iv) all incentive stock options and trust shares granted to you by the Corporation under any stock option and/or trust share agreement that is entered into between you and the Corporation and is outstanding at the time of termination of your employment, which incentive stock options and or trust shares have not yet vested, shall immediately vest upon the termination of your employment and shall be fully exercisable by you in accordance with the terms of the agreement or agreements under which such options were granted. You shall not be required to mitigate the amount of any payment provided for in this Section 40 by seeking other employment or otherwise, nor will any sums actually received be deducted. 41. Binding Agreement. This Agreement shall enure to the benefit of and be enforceable by your personal or legal representatives, executors, administrators, successors, heirs, distributees, devisees and legatees. If you die while any amount would still be payable to you under this Agreement if you had continued to live, that amount shall be paid in accordance with the terms of this Agreement to your devisee, legatee or other designee or, if there is no such designee, to your estate. 42. Notices. All notices and other communications that are required or permitted by this Agreement must be in writing and shall be hand delivered or sent by express delivery service or certified or registered mail, postage prepaid, or by facsimile transmission (with written confirmation copy by registered mail) to the parties at the addresses indicated below. If to Aspreva: Aspreva Pharmaceuticals Corporation Farris, Vaughan, Wills & Murphy 26th Floor, 700 West Georgia Street Vancouver, BCV7Y 1B3 Attn:R. Hector MacKay-Dunn If to Richard Jones: Any such notice shall be deemed to have been received on the earlier of the date actually received or the date five (5) days after the same was posted or sent.Either party may change its address or its facsimile number by giving the other party written notice, delivered in accordance with this Section. - 4 - 43. Modification: Amendments: Entire Agreement. This Agreement may not be modified, waived or discharged unless such waiver, modification or discharge is agreed to in writing and signed by you and such officer as may be specifically designated by the Board. No waiver by either party at any time of any breach by the other party of, or compliance with, any condition or provision of this Agreement to be performed by such other party will be deemed a waiver of similar or dissimilar provisions or conditions at the same or at any prior or subsequent time. Except as set forth in your Employment Agreement, no agreements or representations, oral or otherwise, express or implied, with respect to the subject matter hereof have been made by either party which are not expressly set forth in this Agreement. 44. Governing Law. This Agreement shall be governed by and interpreted in accordance with the laws of the Province of British Columbia and applicable laws of Canada and the parties hereto attorn to the exclusive jurisdiction of the provincial and federal courts of such province. 45. Validity. The invalidity or unenforceability of any provision of this Agreement shall not affect the validity or enforceability of any other provision of this Agreement, which shall remain in full force and effect. 46. No Employment or Service Contract Nothing in this Agreement shall confer upon you any right to continue in the employment of the Corporation for any period of specific duration or interfere with or otherwise restrict in any way the rights of the Corporation or you, which rights are hereby expressly reserved by each, to terminate your employment at any time for any reason whatsoever, with or without cause. If the foregoing sets forth our agreement on this matter, kindly sign and return to the Corporation a copy of this letter. Yours truly, ASPREVA PHARMACEUTICALS CORPORATION By: Authorized Signatory Accepted and agreed to by Richard Jones as of the 1st day of November 2005. Richard Jones - 5 - SCHEDULE C CONFIDENTIALITY AGREEMENT AND ASSIGNMENT OF INVENTIONS ASPREVA PHARMACEUTICALS CORPORATION PRIVATE AND CONFIDENTIAL November 1, 2005 Richard Jones Dear Richard: The purpose of this letter is to confirm and record the terms of the agreement (the “Agreement”) between you and Aspreva Pharmaceuticals Corporation (“Aspreva”) concerning the terms on which you will (i) receive from and disclose to Aspreva proprietary and confidential information; (ii) agree to keep the information confidential, to protect it from disclosure and to use it only in accordance with the terms of this Agreement; and (iii) assign to Aspreva all rights, including any ownership interest which may arise in all inventions and intellectual property developed or disclosed by you over the course of your work during your employment with Aspreva. The effective date (“Effective Date”) of this Agreement is the date that you start or started working at Aspreva, as indicated in the employment agreement between you and Aspreva dated as of 1st March, 2006. In consideration of the offer of employment by Aspreva and the payment by Aspreva to you of the sum of CDN$1.00 and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, you and Aspreva hereby agree as follows: The following numbering is done with the Alt NB numbering macro.There are 6 levels (Heading 1 to Heading 6 styles); shortcut keys Ctrl Alt 1 to Ctrl Alt 6. INTERPRETATION 1.2Definitions.In this Agreement: (a) “Confidential Information”, subject to the exemptions set out in Section 2.8, shall mean any information relating to Aspreva’s Business (as hereinafter defined), whether or not conceived, originated, discovered, or developed in whole or in part by you, that is not generally known to the public or to other persons who are not bound by obligations of confidentiality and: (i) from which Aspreva derives economic value, actual or potential, from the information not being generally known; or (ii) in respect of which Aspreva otherwise has a legitimate interest in maintaining secrecy; and which, without limiting the generality of the foregoing, shall include; (iii) all proprietary information licensed to, acquired, used or developed by Aspreva in its search and development activities including but not restricted to the development and commercialization of drugs for rare diseases and conditions and orphan drugs as defined by the U.S.
